7 ¥6-/5
                                ELECTRONIC RECORD




COA # 14-13-00559-CR                                OFFENSE: Aggravated Sexual Assault


STYLE: Juan Quintero v The State of Texas           COUNTY: Harris


COA DISPOSITION: Affirmed                           TRIAL COURT: 228th District Court


DATE: May 19, 2015    Publish: Yes                      TC CASE #:1368190




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Juan Quintero v The State of Texas

CCA#


       •appellant'*                  Petition   CCA Disposition:     wwr
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:


         fie/of**/                              JUDGE:

DATE: A/*/. //. 20/^                            SIGNED:                      PC:

JUDGE:  FO                                      PUBLISH:                     DNP:




                                                                                    MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                     JUDGE:


                                                                            ELECTRONIC RECORD